Fourth Court of Appeals
                                         San Antonio, Texas

                                              November 9, 2015

                                             No. 04-15-00460-CR

                                                Gary Castillo,
                                                 Appellant


                                                      v.

                                             The State of Texas,
                                                  Appellee

                          From the 379th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2014CR8212
                                   Honorable Ron Rangel, Judge Presiding

                                         ORDER
     Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
November 13, 2015.

                                                           PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Michael D. Robbins                                     Nicolas A. LaHood
Bexar County Public Defender's Office                      District Attorney, Bexar County
101 W. Nueva, Ste. 370                                     101 W. Nueva, Suite 370
San Antonio, TX 78205-3440                                 San Antonio, TX 78205